Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the historical ratio of our earnings to our fixed charges for the periods indicated: Six Months Ended Year Ended March 31, September 30, Earnings Available for Fixed Charges: Earnings before provision for income taxes $ ) Add: Fixed Charges 2,312 2,066 962 1,017 1,859 1,379 Add: Amortization of capitalized interest - Add: Distributed income of equity investees - Less: Interest capitalized - Less: Preferred returns to noncontrolling interest - Less: Shareholders in consolidated subsidiaries - Total earnings available for fixed charges $ ) $ ) $ ) $ ) $ ) $ ) Fixed Charges Interest expense 1,521 1,470 480 821 1,536 303 Debt amortization costs 791 596 482 196 323 1,076 Preferred returns to noncontrolling interest - Shareholders in consolidated subsidiaries - Portion of rental expense representative of interest factor - Fixed charges $ 2,312 2,066 962 1,017 1,859 1,379 Ratio of earnings to fixed charges * *Earnings were insufficient to cover fixed charges for the period.
